UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7683



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GABRIEL MIGUEL TORRENS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Malcolm J. Howard, District
Judge. (CR-95-65-H, CA-99-46-4-H)


Submitted:   February 24, 2000             Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Gabriel Miguel Torrens, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gabriel Miguel Torrens seeks to appeal the district court's

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).    We have reviewed the record and the district court's opin-

ion and find no reversible error.        Torrens claims on appeal that

the government failed to disclose the testimony before the grand

jury and statements of certain co-defendants, in violation of Brady

v. Maryland, 373 U.S. 83 (1963).       Torrens has failed to show cause

and prejudice to excuse his failure to raise these claims on direct

appeal.    See United States v. Frady, 456 U.S. 152, 170 (1982).    In

any event, Torrens failed to establish a Brady violation.          See

United States v. Sarihifard, 155 F.3d 301, 309 (4th Cir. 1998)

(providing standard).    Torrens also claims on appeal that counsel

was ineffective when he failed to object to the amount of drugs at-

tributable to him and to the government's alleged Brady violations.

We find that Torrens failed to establish counsel's ineffectiveness

with regard to these claims.     See Strickland v. Washington, 466

U.S. 668, 688, 694 (1984).    Accordingly, we deny a certificate of

appealability and dismiss the appeal.       We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.



                                                             DISMISSED


                                   2